GROSS, J.
On December 22, 1997, at the beginning of the litigation below, the trial court ordered the parties to make deposits into their respective attorney’s trust accounts. Neither party appealed the order under Florida Rule of Appellate Procedure 9.130(a)(3)(B) as an order granting an injunction. The December 22 order was a mandatory injunction, since it commanded the parties to do a particular thing. Deposits were made in the trust accounts pursuant to the order.
After a jury trial, the trial court, on May .4, 2000, entered a final judgment awarding money damages against petitioner Air Ambulance Professionals, Inc. Air Ambulance filed post-trial motions. The trial court denied the motion for new trial on June 23, 2000, and ordered disbursal to appellee, Thin Air, Inc., of moneys Air Ambulance had deposited into the trust account. Air Ambulance timely appealed both the final judgment and the order disbursing funds. Air Ambulance later filed for bankruptcy. The bankruptcy was dismissed on August 7, 2000. Air Ambulance posted a bond on August 16, 2000, to cover the amount contained in the trust account.
By their conduct, the parties waived legal objections to the December 22 order requiring the placing of money in the trust accounts. This course of action benefitted both parties at different points in the litigation. Each party made deposits pursuant to the order. The parties contemplated that the trust accounts were places to park disputed moneys while the underlying businesses continued, until a final judgment determined entitlement to the funds.
*1075Motions for new trial do not stay proceedings in the trial court, except that executions or other final process may not issue until the motion for new trial “is determined.” Fla. R. Civ. P. 1.550(a). Assuming the order releasing funds was a type of final process, there was no legal basis precluding disbursal of the money once the motion for new trial was denied on June 23. There was no stay pending review under Florida Rule of Appellate Procedure 9.310(a); Air Ambulance did not post a bond pursuant to rule 9.310(b)(1) until August 16, 2000.
We affirm the order of the trial court disbursing the money in the trust account. If the moneys still remain in the trust account, they should stay there pursuant to the August 16 bond until the appeal of the final judgment is completed.
FARMER and HAZOURI, JJ., concur.